Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 22 recites the balloon is configured to position the ablation element against the target tissue, which is contradictory to claim 21 which may include an ablation element located along an inner surface of the balloon, and therefore incapable of positioning the ablation element against tissue.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-24, 26, 27 and 30-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edwards et al (2015/0045789).
	Edwards et al disclose a catheter device (10) comprising a catheter shaft (18) having proximal and distal portions and defining a delivery lumen.  A balloon (25 – Figure 4, for example) forms a distal tip portion of the catheter shaft and defines a volume in fluid communication with the delivery lumen to inflate the balloon.  An ablation element (22) is disposed along an outer surface of the balloon.
	Regarding claim 22, the balloon is configured to position the ablation element against a target tissue (Figure 4).  Regarding claim 23, there is a deformable spline (21) with the ablation element (22) coupled to the spline.  Regarding claim 23, the ablation element (22) is slidable coupled to the spline such that it may be deployed into tissue.  Regarding claim 26, Edwards et al disclose the use of temperature sensors (29 – para. [0064], for example).  Regarding claim 27, the delivery lumen may also provide an irrigation fluid (Abstract, for example).
	Regarding claim 30, the device comprises an elongate shaft structure (18) having proximal and distal ends with a distal tip ablation region (generally shown at 20 in Figure 1) including an energy transfer balloon (25).  The energy transfer balloon includes at least one conductive ablation region (22) attached to the outer surface of the balloon via spline (21).
	Regarding claim 31, the energy transfer balloon is configured to be positioned against tissue.  Regarding claim 32, a deformable spline (21) is coupled to the balloon.  Regarding claim 33, there is a temperature sensor (para. [0064]) as addressed previously.
Claims 21-23, 25, 26 and 30-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whayne et al (6,142,993).
Whayne et al disclose a device comprising a catheter shaft (16) with proximal and distal portions and a delivery lumen, and a balloon (48) forming a distal tip portion of the catheter (Figure 3).  The balloon is in communication with the fluid delivery lumen for inflating the balloon.  An ablation element (46) is disposed along an outer surface of the balloon.
Regarding claim 22, the balloon is configured to position the ablation element against tissue.  Regarding claim 23, there is a deformable spline (47) with the ablation element (46) coupled to the spline.  Regarding claim 25, the ablation element is mounted in a fixed position relative to the spline (Figure 3, for example).  Regarding claim 26, Whayne et al disclose a temperature sensor (86 – Figure 6).  
Regarding claim 30, Whayne provides an elongate shaft (16) having a distal tip ablation region including an energy transfer balloon (48) comprising at least one conductive ablating region (46) as in Figure 3.  Regarding claim 31, see Figure 3.  Regarding claim 32, there is a deformable spline (47) coupled to the balloon.  Regarding claim 33, there are temperature sensors (86).

Claims 21, 22, 26-31 and 33-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maguire et al (6,500,174).  
Maguire et al provide a catheter device comprising a catheter shaft (201) having proximal and distal portions with a delivery lumen (240 shown in Figure 2).  A balloon (210) forms the distal tip portion of the catheter and defines a volume in communication with the lumen (figure 2).  An ablation element (203) is disposed along an outer surface of the balloon.  
Regarding claim 22, the balloon is configured to position the ablation element against tissue.  Regarding claim 26, Maguire et al disclose the use of temperature sensors (col. 41, lines 18-25, for example).  Regarding claim 27, the delivery lumen is configured to deliver irrigation fluid (i.e. fluid is transported out of porous balloon as shown in Figure 2).  Regarding claim 28, there is an ablating portion (203) and non-ablating regions (202,204) with the non-ablating regions having a greater thickness (Figure 2).  Regarding claim 29, the entire balloon is made of a porous material (col. 19, lines 22-40, for example), including the non-ablating regions.
Regarding claim 30, Whayne provides an elongate shaft (201) having proximal and distal end with the distal end comprising a distal tip ablation region (203) including an energy transfer balloon (Figure 2).  The balloon comprises at least one conductive ablating region (203).
Regarding claim 31, the balloon is configured to be positioned against a target tissue.  Regarding claim 33, Whayne disclose temperature sensors as addressed previously.  Regarding claims 34 and 35, see discussion of claims 28 and 29 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eberl et al (7,736,362), Qin et al (8,845,632), Panescu et al (6,071,278), Tu et al (6,036,689), Abele et al (5,860,974), Clayman et al (5,779,698), Edwards et al (5,569,241) and Stern (5,277,201) disclose various other balloon devices having electrodes in or on the balloon surface for treating tissue with RF energy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/           May 28, 2022